Citation Nr: 1223409	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial compensable evaluation for service-connected bilateral nuclear and cortical early cataractous changes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to April 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claims of entitlement to service connection for diabetes mellitus and tinnitus, and granted service connection for bilateral nuclear and cortical early cataractous changes and assigned a non-compensable evaluation.  

The Veteran also filed a notice of disagreement to a March 2006 rating decision, which granted service connection for benign prostatic hypertrophy and assigned a non-compensable evaluation, and bilateral patellofemoral syndrome and assigned a non-compensable evaluation for each leg.  A statement of the case was issued in February 2007 but the Veteran did not perfect his appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeals, or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, these increased rating claims are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran essentially contends that he has diabetes mellitus related to service.  Service treatment records show elevated blood glucose readings in December 1996 (229 mg/dl) and March 2004 (113 mg/dl).  Post-service medical records include an April 2004 VA treatment record reflecting that the Veteran met the criteria for diabetes mellitus as he had a fasting blood sugar of 131.  Additionally, VA treatment records dated throughout the appeal, as well as general examination reports, show that his past medical history included diabetes mellitus, that he was borderline diabetic, and he watched his diet to control his diabetes.  See e.g.  February 2005 and March 2005 VA treatment records.  VA provided the Veteran an examination in January 2007 and based on laboratory testing, the examiners noted a diagnosis of glucose intolerance as opposed to type II diabetes mellitus at that time.  The examiners indicated that in order to be diagnosed with diabetes mellitus the Veteran must have two separate fasting glucoses over 126.  In his VA Form 9, the Veteran indicated that he has been asked on numerous occasions how long he has had diabetes mellitus by medical professionals.  

The Board finds that the January 2007 VA examination report is inadequate in light of the evidence of record.  Although the VA examiners determined that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus on the day of the examination, they did not address the various notations/diagnoses of diabetes mellitus during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).   Pointedly, they stated that the Veteran must have two separate readings of fasting glucose over 126, and on at least one occasion he has been noted to have a fasting glucose of 131 as noted herein.  On remand, the Veteran must be afforded another examination to determine whether he currently meets the diagnosis for diabetes mellitus, whether he has ever met the criteria for such a diagnosis, and the etiology of any diabetes mellitus diagnosed at any time during the appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  
As to claim for tinnitus, the Veteran asserts that he has had ringing in his ears for years but did not know what it was called.  He was afforded an examination in June 2004, two months following service discharge.  The examiners noted a diagnosis of tinnitus, which was infrequent, random, and rare.  They indicated that because of the Veteran's other vascular type problems that it would be likely that tinnitus could be related to other health issues and not necessarily to his ears.  The examiners further noted that there was no opinion requested and the claims folder was not provided for review.  The Board notes that the Veteran is competent as to any assertions with regard to his tinnitus, and for purposes of this remand the statements are considered credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran must be afforded an examination to determine the etiology of his current tinnitus. 

As bilateral nuclear and cortical early cataractous changes, the Board notes that regulations pertaining to the eye were amended, effective December 10, 2008.  However, the Veteran has not been notified of the regulation changes nor has his claim been considered using the amended regulations.  Therefore, on remand, he must be provided the amended regulations and his claim must be readjudicated considering the revised criteria.  Additionally, the Board notes that the Veteran was last examined for his eye disability in December 2006.  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While this case is on remand, the Veteran should be afforded an examination to determine the current severity of his eye disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a.  The examiner must render an opinion as to whether the Veteran currently meets the criteria for a diagnosis of diabetes mellitus.   

If so, the examiner should estimate the date of onset of diabetes mellitus.

The examiner must offer an opinion as to whether there is a 50 percent probability or greater that any current diabetes mellitus is etiologically related to or had its onset in service, taking into consideration the elevated blood glucose levels noted herein. 

b.  If the Veteran does not currently meet the criteria for a diagnosis of diabetes mellitus, the examiner must comment on whether diabetes has been shown at any time since April 2004. The examiner must address the evidence reflecting diagnoses of diabetes mellitus. 

If the examiner finds that the Veteran has met the criteria for a diagnosis of diabetes mellitus at any time since April 2004, he/she must offer an opinion as to whether there is a 50 percent probability or greater that such diagnosis of diabetes mellitus is etiologically related to or had its onset in service, taking into consideration the elevated blood glucose levels noted herein

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current tinnitus.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  The examiner should elicit relevant history from the Veteran, i.e. noise exposure before, during, and after service, and onset of symptoms. 

The examiner must determine whether there is 50 percent probability or greater that any current tinnitus is etiologically related to service to include an in-service noise exposure described by the Veteran.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Schedule the Veteran for an examination to determine the current severity of the Veteran's service-connected eye disability in accordance with AMIE protocols for rating such disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner, to include visual acuity and field of vision testing, should be performed.  All pertinent complaints and clinical manifestations due to the eye disability should be reported in detail and should be noted in a typewritten report.  The examiner must chart any visual field defect using a Goldmann Perimeter Chart and discuss any associated impairment of visual acuity.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Thereafter, readjudicate all of the Veteran's claims, to include providing the Veteran with the amended regulations pertaining to the eye and adjudicating his claim under both the current and prior regulations.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


